 



Exhibit 10(10)
ACTION TO AMEND
THE AMERADA HESS CORPORATION
PENSION RESTORATION PLAN
     WHEREAS, under section 4.2. A of the Amerada Hess Corporation Pension
Restoration Plan (the “Plan”), the amount of benefit payable to a Member under
the Plan is determined by calculating the monthly benefit which would be payable
under the terms of the Hess Corporation Employees’ Pension Plan (the “Pension
Plan”), the qualified plan to which it is linked, subject to further adjustment
as provided in such section 4.2.A, including but not limited to a modification
of the definition of “Compensation” as defined in the Pension Plan as described
in Section 4.2.A(i)(d), and offset by the monthly benefit actually payable on
behalf of the member under the Pension Plan and certain other plans; and
     WHEREAS, it is the desire of the Hess Corporation (the “Company”) to amend
the Plan to modify the definition of compensation for purposes of determining
the benefit under the Plan and to change the name of the Plan; and
     WHEREAS, under section 6.5.A(ii) of the Plan, the Senior Vice President
Human Resources (“SVP HR”) of the Company is authorized to make changes to the
Plan that are reasonably expected, when aggregated with any other amendments to
the Plan on the same date to have a financial impact on the Company of $500,000
or less, and the proposed amendments have been determined to have a financial
impact on the Company of $500,000 or less by the Company’s Employee Benefit
Plans Committee;
     NOW THEREFORE, the Company hereby adopts the following amendments to the
Plan:
I.
     Effective October 1, 2006, the name of the Plan shall be the Hess
Corporation Pension Restoration Plan.
II.
     Section 4.2.A(i)(d) of the Plan shall be amended effective January 1, 2006,
by adding the following to the end thereof:
notwithstanding any other provision of this Plan or the Pension Plan, for
purposes of determining the monthly benefit payable to a Member under the terms
of the Pension Plan under this 4.2.A.(i), “Final Average Compensation” were
determined as follows:
“Final Average Compensation”, as of any particular date, shall mean the sum of:
(1) the Member’s average annual Compensation, excluding annual Bonuses described
in Section 1.16.A.2 of the Pension Plan, in any 3 calendar years during the 10
calendar years including and immediately preceding said particular date

1



--------------------------------------------------------------------------------



 



which produces his or her highest average Compensation excluding annual Bonuses
described in Section 1.16. A.2 of the Pension Plan, and
(2), the Member’s average annual Bonuses described in Section 1.16. A.2 of the
Pension Plan in any 3 calendar years during the 10 calendar years including and
immediately preceding said particular date which produces his or her highest
amount of average annual Bonuses described in Section 1.16. A.2 of the Pension
Plan; and
IN WITNESS WHEREOF, the undersigned Senior Vice President Human Resources of
Hess Corporation has executed this amendment this 31 day of December, 2006.
Hess Corporation

     
By:  /s/ Brian J. Bohling
   
 
Brian J. Bohling, Senior Vice President Human Resources
   

2